 



EXHIBIT 10.4.2

FIRST AMENDMENT
TO THE
PIER 1 BENEFIT RESTORATION PLAN

     WHEREAS, PIER 1 IMPORTS, INC. (the “Company”) has heretofore adopted the
PIER 1 BENEFIT RESTORATION PLAN; and

     WHEREAS, such plan was amended and restated effective July 1, 1995 (such
amended and restated plan herein the “Plan”); and

     WHEREAS, the Company desires to amend the Plan’s definition of “Board of
Directors” contained in Section 2.02 of the Plan to state the applicable company
as Pier 1 Imports, Inc.; and

     WHEREAS, the Company desires to amend the Plan’s definition of “Company”
contained in Section 2.06 of the Plan to include wholly owned non-corporate
business trust(s) of the Company;

     NOW, THEREFORE pursuant to Section 11.04 of the Plan, effective October 1,
1996, the Plan is amended as follows:



  1.   Section 2.02 of the Plan is amended to read as follows:         Board of
Directors. The term “Board of Directors” shall mean the Board of Directors of
Pier 1 Imports, Inc.     2.   Section 2.06 of the Plan is amended to read as
follows:         Company. “Company” shall mean and include the “Employer” and/or
“Participating Affiliate” as such terms are defined in the Pier 1 Associates’
401(k) Plan.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the stated effective date.

              PIER 1 IMPORTS, INC.,     a Delaware corporation
 
       

  By:    

      E. Mitchell Weatherly

      Senior Vice President

1



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
TO THE
PIER 1 BENEFIT RESTORATION PLAN

     WHEREAS, PIER 1 IMPORTS, INC. (the “Company”) has heretofore adopted the
PIER 1 BENEFIT RESTORATION PLAN; and

     WHEREAS, such plan was amended and restated effective July 1, 1995 (such
amended and restated plan herein the “Plan”); and

     WHEREAS, the Plan was amended effective October 1, 1996, by the First
Amendment to the Pier 1 Benefit Restoration Plan; and

     WHEREAS, the Plan as amended is hereinafter referred to as the Plan; and

     WHEREAS, the Company desires to further amend the Plan with respect to Plan
distributions;

     NOW, THEREFORE pursuant to Section 11.04 of the Plan, effective July 1,
1997, the Plan is amended as follows:



  1.   Section 6.01 of the Plan is deleted in its entirety and the following
language is substituted in its place:         Section 6.01 Distributions. As
soon as practicable following the termination of a Participant’s employment with
the Company for any reason (i) the value (determined as of the date of
termination) of such Participant’s vested interest in his Restoration Account
balance shall be paid to him, plus interest accrued on such amount through the
date of distribution, and (ii) the non-vested portion of a Participant’s
Restoration Account balance, if any, plus interest earned and accrued on such
amount shall be forfeited.

2



--------------------------------------------------------------------------------



 



      Prior to termination of his employment with the Company, a Participant may
at any time elect a “cash-out” distribution equal to ninety percent (90%) of the
value (determined as of the last day of the Plan Quarter immediately preceding a
“cash-out” distribution request) of such Participant’s vested interest in his
Restoration Account balance. Such “cash-out” distribution shall be made as soon
as administratively practical after the Participant has submitted a request in
writing to the Committee that such distribution be made. All other amounts to
which Participant shall be entitled including the remaining ten percent (10%)
balance of the Participant’s vested interest in his Restoration Account balance
along with interest earned on such amount and interest on the Restoration
Account balance accrued after, and Participant deferred compensation and Company
matching contributions made after valuation of such account for purposes of the
“cash-out” shall be forfeited, notwithstanding Section 6.02 of the Plan. If a
Participant who elects such a “cash-out” distribution is not fully vested in his
Restoration Account balance, then in addition to the above forfeitures, the
non-vested portion of such account shall be forfeited along with all earned and
accrued interest on such account.         Any Participant who elects “cash-out”
distribution of his Restoration Account balance pursuant to this Section 6.01
shall not be eligible to participate in the Plan again until the first day of
any Plan Quarter following the expiration of twelve (12) full calendar months
from the date that such “cash-out” distribution was paid to him.

     All capitalized terms herein shall have the meaning set forth in the Plan
unless a different meaning is attributed to such term pursuant to this document.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of July 1, 1997.

              PIER 1 IMPORTS, INC.,     a Delaware corporation
 
       

  By:    

      E. Mitchell Weatherly

      Senior Vice President

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO
PIER 1
BENEFIT RESTORATION PLAN

     WHEREAS, Pier 1 Imports, Inc. and other affiliates of Pier 1 Imports, Inc.
have heretofore adopted the Pier 1 Benefit Restoration Plan (the “Plan”); and

     WHEREAS, Pier 1 Imports, Inc. desires to amend the Plan on behalf of it and
each of its affiliates which has adopted the Plan;

     NOW, THEREFORE, the Plan shall be amended effective July 1, 1998 as
follows:

     1. The first sentence of Section 6.01 of the Plan shall be deleted and the
following two sentences shall be substituted in its place:

“If a Participant has not elected installment payments pursuant to and in
accordance with Section 6.04, then (i) upon the termination of a Participant’s
employment with the Company for any reason the Participant shall deliver to the
Company’s Benefits Department an account distribution form for the Participant’s
Restoration Account, and (ii) the Participant’s vested portion of his
Restoration Account balance shall be valued and paid to him in accordance with
Section 6.04 and the non-vested portion of such Restoration Account balance plus
interest earned and accrued on such amount, if any, shall be forfeited.”

     2. Section 6.04 of the Plan shall be deleted and the following shall be
substituted in its place:

“Section 6.04 Time and Form of Distributions. Unless a Participant has elected
an installment form of payment and such election satisfies the conditions and
provisions of this Section 6.04, the distribution of the vested portion of a
Participant’s Restoration Account shall be made in cash only in the form of a
single lump sum payment equaling the value (determined as of the date of such
Participant’s termination of employment with the Company) of the Participant’s
vested portion of his Restoration Account plus interest accrued on such amount
through the date of distribution. A Participant’s lump sum distribution payment
will be made approximately ninety (90) days from the end of the Plan quarter in
which the Participant’s employment with the Company is terminated regardless of
whether an account distribution form is received from the Participant.

The distribution of a Participant’s Restoration Account may be made to such
Participant in the form of annual installments over a period of five (5) years
provided that:

 



--------------------------------------------------------------------------------



 



  (1)   Such Participant has attained the age of fifty-five (55) as of the date
of his termination of employment with the Company for any reason;     (2)   Such
Participant is fully vested in his Restoration Account as of the date of his
termination of employment with the Company for any reason; and     (3)   Such
Participant makes a non-revocable election in writing on a form prescribed by
the Company and filed with the Benefits Department of the Company to receive
payment of his Restoration Account in the form of installment payments and such
election is made at least three hundred sixty-five (365) days prior to the date
that such Participant’s employment with the Company is terminated for any
reason.

Provided that the above conditions are satisfied, the Participant’s Restoration
Account will be valued as of the date of such Participant’s termination of
employment with the Company. The Restoration Account as valued shall be
distributed in five (5) equal annual installments to the Participant. The first
annual installment will be made approximately ninety (90) days from the end of
the Plan quarter in which the Participant’s employment with the Company is
terminated. Each subsequent annual installment payment will be made
approximately ninety (90) days following December 31st of each year beginning
with the year of the initial distribution. The undistributed balance of a
Participant’s Restoration Account shall be credited with interest in accordance
with Section 5.02 on the same basis and in the same manner as interest is
credited on the Restoration Accounts of Participants who are active employees of
the Company, and each annual installment shall include the interest accrued on
the undistributed balance through the date of distribution of such payment.”

     3. As amended hereby, the Plan is specifically ratified and reaffirmed.

     Signed effective July 1, 1998.

              PIER 1 IMPORTS, INC.
 
       

  By:    

       

      E. Mitchell Weatherly, Senior Vice President

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT
TO THE
PIER 1 BENEFIT RESTORATION PLAN

     WHEREAS, PIER 1 IMPORTS, INC. (the “Company”) has heretofore adopted the
PIER 1 BENEFIT RESTORATION PLAN; and

     WHEREAS, such plan was amended and restated effective July 1, 1995 (such
amended and restated plan herein the “Plan”); and

     WHEREAS, the Company has previously amended the Plan and desires to further
amend the Plan’s definition of “Company” contained in Section 2.06 of the Plan;

     NOW, THEREFORE pursuant to Section 11.04 of the Plan, effective October 1,
1999, the Plan is amended as follows:

     1. Section 2.06 of the Plan is amended to read as follows:

Company. “Company” shall mean and include the “Employer” and/or “Adopting
Employers” as such terms are defined in the Pier 1 Associates’ 401(k) Plan.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the stated effective date.

              PIER 1 IMPORTS, INC.,     a Delaware corporation
 
       

  By:    

      E. Mitchell Weatherly

      Senior Vice President

 



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT
TO THE
PIER 1 BENEFIT RESTORATION PLAN

     WHEREAS, PIER 1 IMPORTS, INC. (the “Company”) has heretofore adopted the
PIER 1 BENEFIT RESTORATION PLAN; and

     WHEREAS, such plan was amended and restated effective July 1, 1995 (such
amended and restated plan herein the “P lan”); and

     WHEREAS, the Company has previously amended the Plan and desires to further
amend the Plan;

     NOW, THEREFORE pursuant to Section 11.04 of the Plan, effective July 1,
2002, the Plan is amended as follows:



  1.   Section 5.02 of the Plan is amended by deleting the two (2) sentences in
that section and replacing them with the following text:         “Each
Participant’s Restoration Account balance shall be credited at least quarterly
with an amount of interest at an annual rate equal to Moody’s Corporate Bond
Index, or comparable index if Moody’s Corporate Bond Index is no longer
available, plus 1% where the Index is averaged on a daily basis for a period
determined by the Committee from time to time.”

     As amended hereby, the Plan is specifically ratified and reaffirmed. The
Company has executed this Amendment as of the stated effective date.

              PIER 1 IMPORTS, INC.,     a Delaware corporation
 
       

  By:    

       

         E. Mitchell Weatherly

        Executive Vice President

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO
PIER 1 BENEFIT RESTORATION PLAN
(As Amended and Restated Effective July 1, 1995)

     WHEREAS, Pier 1 Imports, Inc. (the “Company”) has heretofore adopted the
Pier 1 Benefit Restoration Plan; and

     WHEREAS, such plan was amended and restated effective July 1, 1995 (such
amended and restated plan herein being referred to as the “Plan”); and

     WHEREAS, the Plan has been amended since July 1, 1995 by five (5) separate
amendments and the Company now desires to further amend the Plan;

     NOW, THEREFORE, pursuant to Section 11.04 of the Plan, the Plan is amended
as follows:

     1. Effective as of January 1, 2004, the second sentence of Section 4.01 of
the Plan shall be deleted and the following shall be substituted therefor:

“The dollar amount of Compensation deferred may not exceed twenty percent (20%)
of the Participant’s Compensation per Plan Year. ”

     2. As amended hereby, the Plan is specifically ratified and reaffirmed.

     IN WITNESS WHEREOF, the Company has caused this amendment to be executed
this ___day of ___, 2003.

              PIER 1 IMPORTS, INC.,     a Delaware Corporation
 
       

  By:    

       

      E. Mitchell Weatherly

      Executive Vice President, Human Resources

 